Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






THIRD AMENDMENT TO PURCHASED SERVICES AGREEMENT
This THIRD AMENDMENT TO PURCHASED SERVICES AGREEMENT (this “Amendment”) is dated
as of the 28th day of March, 2019, and is entered into between GK FINANCING,
LLC, a California limited liability company (“GKF”), or its wholly owned
subsidiary whose obligations hereunder shall be guaranteed by GKF, and KETTERING
MEDICAL CENTER, an Ohio non-profit corporation, (“Medical Center”).
Recitals:
WHEREAS, GKF and Medical Center are parties to a certain Purchased Services
Agreement dated as of November 19, 2008 (but dated December 9, 2008 by Medical
Center), as amended by (i) a First Amendment to Purchased Services Agreement
dated June 11, 2009, and (ii) a Second Amendment to Purchased Services Agreement
dated February 27, 2014 (the “Second Amendment) (as amended, the “Agreement”);
and
WHEREAS, GKF and Medical Center desire to further amend the Agreement to provide
for the upgrade and reload of the Leksell Gamma Knife Perfexion unit
(“Perfexion”) currently being provided by GKF to Medical Center pursuant to the
Agreement, with a Leksell Gamma Knife Icon upgrade package (“Icon”), which will
be installed on the existing Perfexion at the existing Site.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereby agree as follows:
Agreement:
1.Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Agreement.














--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




2.Icon Upgrade and Reload.
a.Scheduling and Process for the Icon Upgrade and Reload. Subject to the terms
and conditions set forth herein, GKF shall acquire and hold title to the Icon,
and install the Icon at the Site, and reload the existing Perfexion with new
Cobalt-60 that meets the manufacturer’s radioactivity level specifications (the
“Icon Upgrade and Reload”). GKF shall use its commercially reasonable best
efforts to perform the Icon Upgrade and Reload in the third quarter of 2019, or
such other time as mutually agreed to in writing by Medical Center and GKF,
subject to availability of the Icon and Cobalt-60 from the equipment
manufacturer, issuance of all regulatory approvals, permits and/or waivers in a
timely manner, and completion of construction of the Site. The parties
acknowledge that Medical Center may not be able to perform Procedures for
approximately one (1) month during the Icon Upgrade and Reload. Until such time
as the Perfexion is no longer able to perform Procedures due to the Icon Upgrade
and Reload, Medical Center shall continue to perform Procedures using the
Perfexion. Upon completion of the Icon Upgrade and Reload, all references in the
Agreement to the Equipment shall be deemed to refer to the Icon. Notwithstanding
anything to the contrary contained in this Amendment, GKF makes no
representation or warranty to Medical Center concerning the Icon Upgrade and
Reload, and GKF shall have no obligation or liability to pay any damages to
Medical Center resulting from the Medical Center’s inability to perform
Procedures during the time required for the Icon Upgrade and Reload, including,
without limitation, any lost revenues or profits during the period of time that
the Equipment is unavailable to perform Procedures during the Icon Upgrade and
Reload.
b.Medical Center Personnel and Services. Upon request and as required by GKF,
Medical Center, at Medical Center’s cost and expense, shall provide GKF with
Medical Center personnel (including Medical Center’s physicists) and services,
including security, in connection with the Icon Upgrade and Reload, among other
things, to oversee, supervise and assist with construction and compliance with
local, state and federal regulatory requirements and with nuclear regulatory
compliance issues and the calibration of the Icon. Medical Center shall not be
entitled to reimbursement for its personnel costs, internal costs or overhead in
connection with the Icon Upgrade and Reload. Notwithstanding anything to the
contrary set forth herein, the Icon Upgrade and Reload shall be performed by GKF
only after all necessary and appropriate licenses, permits, approvals, waivers,
consents and authorizations, and the proper handling of the Cobalt-60
(collectively, the “Permits”), have been obtained by Medical Center at Medical
Center’s sole cost and expense. Subject to Sections 2.a and 2.b above, the
actual costs of the Icon Upgrade and Reload paid or payable to third parties
shall be the responsibility of GKF.
c.Lender Documentation. Upon request by GKF and at GKF’s reasonable expense,
Medical Center shall execute and deliver a commercially reasonable form of
subordination, attornment and non-disturbance or other documentation if such a
document is reasonably requested by the third party financing company which
holds a security interest in the Icon.










--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




d.Training. GKF, at its cost and expense, shall cover the Icon training tuition
costs for those physicians and physicists who will be using the Icon. At a
mutually agreeable date to the proctor supplied by Elekta, GFK and the Medical
Center, GFK will coordinate with Elekta to send a proctor on site to the Medical
Center to train all physicians and physicists.
(i)Acceptance Tests. Upon receipt of Elekta’s report on the results of the
Acceptance Tests (as defined in the Leksell Gamma Knife End User Agreement (“LGK
Agreement”), Medical Center shall have five (5) business days to review and
validate the results of the Acceptance Tests to confirm that the Icon meets the
manufacturer’s specifications and documentation. If Medical Center fails to
respond within such five (5) business day period, Medical Center shall be deemed
to have validated and confirmed the results of the Acceptance Tests.
3.No Ownership Interests. Notwithstanding anything to the contrary set forth in
the Agreement or this Amendment, GKF shall retain all ownership rights and title
to the Perfexion and the Icon, and Medical Center shall have no ownership
interest therein.
4.Extension of Term of the Agreement. The Term of the Agreement is hereby
further extended for a period of fifty-nine (59) months following the date of
the performance of the first clinical Procedure performed on the Icon at the
Site. All references in the Agreement to the “Term” shall be deemed to refer to
the Term, as extended hereby.
5.Purchased Service Payments. Effective upon completion of the Icon Upgrade and
Reload, Exhibit 8 of the Agreement shall be deleted in its entirety and replaced
by Exhibit 8 attached hereto.
6.Definition of Procedure. Effective as of the date the Icon Upgrade and Reload
have been completed and the results of the Acceptance Tests have been validated,
but in all events prior to the date of performance of the first clinical
Procedure performed on the Icon at Site, Section 8(b)(i) of the Agreement shall
be deleted in its entirety and replaced by the following:
(i) "Procedure" means any treatment that involves stereotactic, external, single
or up to and including five (5) fraction(s), conformal radiation, commonly
called radiosurgery, that may include one or more isocenters during the patient
treatment session, delivered to any site(s) superior to the foramen magnum.
“Procedure” shall expressly exclude (1) any procedures which the Equipment is
unable to perform or which, in the opinion of Elekta, the Equipment is not
designed or reasonably suitable to perform.
7.Captions. The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Amendment.










--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




8.Full Force and Effect. Except as amended by this Amendment, all of the terms
and provisions of the Agreement shall remain in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
Amendment and that of the Agreement, the terms and provisions of this Amendment
shall prevail and control.
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.





GKF: Medical Center:GK FINANCING, LLCKETTERING MEDICAL CENTERBy: /s/ Ernest A.
Bates, M.D.By:/s/ Steven ChavezErnest A. Bates, M.D.Name:Steven ChavezPolicy
Committee MemberTitle:VP Finance















--------------------------------------------------------------------------------

Exhibit 10.1
[*****] Text Omitted for Confidential Treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Exhibit 8
PURCHASED SERVICES PAYMENTS

Annual Paid Procedures PerformedPercentage of Technical Component Collections
Payable To GKF For Each Procedure[*****][*****][*****][*****]

                    
Notwithstanding anything to the contrary set forth herein, for purposes of
determining the Purchased Services Payments, the number of annual Procedures
performed shall be reset to zero (0) at the commencement of each anniversary of
the First Procedure Date after the Icon Upgrade and Reload has been completed.


For Procedure count purposes, any patient treatment provided on a fractionated
basis shall count as one (1) Procedure. Charity cases shall not be included in
the annual Procedures performed count.


Charity Cases


As a means to support Medical Center’s mission of providing charity care for
persons who require Gamma Knife procedures who are not covered by Medicare,
Medicaid, TriCare, Ohio’s Hospital Care Assurance Program, or private insurance
programs (whether indemnity, preferred provider, health maintenance
organization, etc.) and who do not have the means to pay for such procedures
based on Medical Centers adopted standards of indigency, GKF agrees that Medical
Center may perform Procedures on a charity or unreimbursed basis so long as no
such charity or unreimbursed Procedures are counted towards the number of annual
paid Procedures performed for purposes of determining the Purchased Services
Payments due hereunder. Medical Center shall be solely responsible (and GKF
shall not in any manner be or become responsible) for determining whether any
person meets the standards of indigency. Medical Center shall provide reasonable
written documentation evidencing satisfaction of the conditions set forth herein
to GKF at or prior to the expected time of treatment.








